DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference number 15 in paragraph [0042] in the specification is not found in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-13 are objected to because of the following:  
In claim 12, on line 2, “(membrane)” should be deleted since the limitation in the parentheses is not included in the claim;
on line 3, before “calculation”, “specified” should be deleted for a clear meaning or a positive limitation; and on the same line 3, “(throat)” should be deleted, and “an inlet opening” should be changed to --a throat--, or after “opening”, --or a throat-- should be inserted for the consistency with “the throat” on line 5 of the claim;
on line 4, “(mouth)” should be deleted, and/or after “opening”, --or a mouth-- should be inserted;
on line 5, before “seat”, “specified” should be deleted for a clear meaning or a positive limitation, and on the same line 5, before “inner”, “the” should be changed to --an--;
on line 7, the first and second occurrence of “desired” should be deleted for a clear meaning; and
on the line 8, before “protrusion”, “a” should be changed to --the-- for the consistency with the “protrusion” on line 5.  
In claim 13, on line 4, before “profile”, “desired” should be deleted for a clear meaning.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of prior art teaches an acoustic horn that includes a driver consisting of at least a diaphragm, a diaphragm suspension and a driver basket, and an enclosure in the form of a contour flaring, consisting of a throat, an aperture and a mouth or an outlet opening, characterized in that the basket of the driver is installed in an area of the throat in a seat formed by a protrusion on an inner surface of the horn enclosure, while a compensating element is installed over the driver basket, which restores a profile of the horn in its throat area, where the profile of the horn formed by the enclosure is broken by the protrusion serving as a driver mounting seat, as specifically claimed in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 12-13 have been allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levy (US 2,858,377) teaches a loudspeaker unit constructed to utilize the acoustic energy generated from one surface of the diaphragm by directing the energy to a throat or a central orifice for entrance into a horn, while the sound energy radiated from the reverse side of the diaphragm is confined or trapped within a housing or shell of the driver unit.
Goldwater (US 4,157,741) teaches a loudspeaker (40) provided with a phase plug (42) that is attached to a first exponential horn (44), wherein the loudspeaker (40) is mounted in a chamber (46) having a throat (48) leading to the baffles (50, 52, 54, 56, 58) as well as the back (60, 62), all of which provide a base exponential horn.
	Weckler (US 4,807,293) teaches a loudspeaker housing (1) for the radiation of deep and middle tone ranges, having a loudspeaker (8, 9, 27) and a folded flare (6, 14, 20, 21, 15, 16), wherein the tones with higher frequency are thus radiated directly from the loudspeaker (9, 27) forwards, while the low frequency tones are radiated via the folded flare.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
August 27, 2022